Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the RCE filed 8/01/2022, in which:
Claims 1, 11, 20 were amended.
No claims were added/cancelled.
Claims 1-20 are pending.
Claims 1, 11, 20 are independent claims.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/01/2022 has been entered.
 

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 11-14, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heather Saunders et al (US PG Pub No. 2019/0096280; Published: 03/28/2019).

Claim 1:

As per independent claim 1, Saunders discloses a method comprising:
providing, to a computing device, a documentation page for a feature of a software product, wherein the documentation page is associated with a data environment that provides an interactive dynamic implementation of the feature [[0045] tutorial data (documentation) for a new device or feature, or new software or feature is provided and presented to a user device, [0046] data environment information including make, model, generation, functions, that identify the user device or associated software is needed to provide an interactive implementation of the feature].
Wherein the interactive dynamic implementation of the feature is customized according to user data identified by the data environment [[0031] tutorials are interactive, [0046] tutorials are personalized based on user data, user data stored remotely].
receiving, from the computing device, a request to display the data environment [[0045] user of the client device requests a tutorial function, 0046 tutorial function requested based on the data environment and provided to client]. 
retrieving, from a database associated with a user of the computing device, the user data identified by the data environment [[0038, 0042-0043, 0046] user profile data stored in a database associated with the computing device, data associated to user historic data related to the software/hardware.].
creating the data environment based on the user data [[0045, 0050] data environment created based on past device and user usage information, tutorial created based on data environment and provided to client ]and 
providing the data environment to the computing device for display [[0051 0060] data environment provided for display].

Claim 2:
As per claim 2, which depends on claim 1, Saunders discloses further comprising: receiving, at the database from the computing device, a query for the data environment; performing the query on the user data; and providing a result of the query to the computing device for display within the data environment. Saunders, [[0033-0034] database queried to retrieve user data, client information included hardware or software retrieved for generation of the tutorial for display within the user’s data environment]. 

Claim 3:
As per claim 3, which depends on claim 2, Saunders discloses wherein the query changes at least a portion of the user data displayed within the data environment. Saunders, [[0033-0034] queried user data changes data displayed within the data environment].

Claim 4:
As per claim 4, which depends on claim 1, Saunders discloses further comprising: receiving, from the computing device, a request to add the data environment to a computing environment associated with the user; and adding the data environment to the computing environment ([[0031, 0033-0033, 0034, 0038] database stores user profile information, profile information includes data regarding the computer environment associated with the user]

Claim 8:
As per claim 8, which depends on claim 1, Saunders discloses wherein the method further comprises, prior to providing the documentation page, receiving, from a computing device, a request for a documentation page, the request for the documentation page including a user ID [[0038, 0042-0043] user profile database includes user information, user identification information required for request of tutorial page].

Claim 9:
As per claim 9, which depends on claim 8, Saunders discloses wherein the database is identified based on the user ID [[0043] database containing user profile information identified based on user identification information].

Claim 11:
As per independent claim 11, it recites a system for executing the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 12:
As per claim 12 it is rejected under the same rationale as claim 2 above.

Claim 13:
As per claim 13 it is rejected under the same rationale as claim 3 above.

Claim 14:
As per claim 14, it is rejected under the same rationale as claim 4 above.

Claim 18:
As per claim 18, it is rejected under the same rationale as claim 9 above.

Claim 20:
As per independent claim 20, it recites a non-transitory computer-readable medium storing instructions that when executed cause a system to execute the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 5-6, 10, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Andrey Komarov et al. (US PG Pub No. 2010/0146483; Published: 06/10/2010)(hereinafter: Komarov).

Claim 5:
As per claim 5, which depends on claim 1, Saunders discloses the documentation page displayed as tutorials in an electronic device, Saunders failed to specifically disclose wherein the documentation page is a Hypertext Markup Language (HTML) page displaying information regarding a type of environment 
Komarov, in the same field of dynamic documentation pages discloses this limitation in ([0023] documentation displayed over a webpage, the server presents documentation in a web page format) webpages inherently include HTML.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the documentation teachings of Sounders such that the documentation page is a Hypertext Markup Language (HTML) page displaying information regarding a type of environment as disclosed by Komarov. The motivation for doing so would have been to offer the documentation as web page, thus reducing development overhead and taking advantage of the user device web browsing capabilities.

Claim 6:
As per claim 6, which depends on claim 5, Sounders and Komarov disclose wherein the data environment is an implementation of the type of environment for which the documentation page provides information. Saunders, [[0046] data environment information including make, model, generation, functions, that identify the user device or associated software is needed to provide an interactive implementation of the feature].

Claim 10:
As per claim 10, which depends on claim 1, Saunders failed to disclose wherein creating the environment further comprises combining the data with a form associated with the data environment.
Komarov, in the same field of dynamic documentation pages discloses this limitation in ([0017, 0043-0047] Figs 4b-4d, displayed environment comprises data associated with form).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the custom tutorial teachings of Saunders to combine the data with a form associated with the data environment as disclosed by Komarov. The motivation for doing so would have been to generate dynamic documentation including known user interfaces including forms and wizards, improving the educational goals of the documentation.

Claim 15:
As per claim 15, it is rejected under the same rationale as claim 5 above.

Claim 16:
As per claim 16, it is rejected under the same rationale as claim 6 above.

Claim 19:
As per claim 19, it is rejected under the same rationale as claim 10 above.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Adam Coimbra et al. (US PG Pub No. 2021/0326430; Filed: 5/6/2019)(hereinafter: Coimbra).

Claim 7:
As per claim 7, which depends on claim 5, Saunders failed to specifically disclose wherein the data environment is displayed in an iframe of the HTML page.
Coimbra, in the same field of integrating environments in a webpage discloses this limitation in that ([0015, 0096, 0104-0108, 0110] wherein Coimbra discloses the webpage loading a JS library in an iframe, the JS library providing to execute code, programs or logic).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the webpage documentation teachings of Saunders to display a data environment in an iframe of the HTML as disclosed by Coimbra. The motivation for doing so would have been to be able to independently display content in an iframe, thus allowing components in the iframe to access data independently from the webpage (0110-0111).

Claim 17:
As per claim 17 it is rejected under the same rationale as claim 7 above.

Response to Arguments

Applicant’s arguments filed 8/01/2022 with respect to the claim rejections under 35 USC 102(a) have been fully considered but are not found to be persuasive.
Applicant submits on pages 7-8 of the remarks “Neither of these paragraphs cited in the Office Action disclose "an interactive dynamic implementation of the feature" as recited by claim 1. Furthermore neither paragraph discloses "wherein the interactive dynamic implementation of the feature is customized according to user data identified by the data environment;"”. The Examiner respectfully disagrees.
Saunders specifically discloses in paragraphs 0031 that the tutorials are interactive in nature, additionally, in paragraphs 0045-0046 Saunders discloses that the tutorials are personalized based on user information, such information identified by the data environment and used to generate the tutorial that best fits the user.
The Applicant further submits in page 9: “FIG. 3 In short, Saunders discloses a method where conditions are compared in a user device, and differences determined between historic and current conditions in the user device, and then determining that "one or more relevant tutorials relate to one or more differences" and then presenting those relevant tutorials. What is disclosed by Saunders, the presenting of preset tutorials that are determined to be of relevance to a user device, is differentiable from an "interactive implementation" of a feature as recited by claim 1, an interactive implementation is not a preset tutorial. A tutorial is inherently comprised of predetermined steps to teach a user aspects of a program for example. In contrast, claim 1 recites an "interactive dynamic implementation of the feature", which additionally is "customized according to user data;" distinguishable from a "tutorial". The amendments to claim 1 further clarify this distinction.” The Examiner respectfully disagrees.
It is noted the claim language only requires “dynamic implementation of the feature is customized according identified by the data environment”. The “feature” itself is not limited to a particular embodiment. The “implementation” does not describe any particular execution workflow, that is, the feature can merely be described in the documentation, and interaction with the documentation including the feature can be dynamic. The claim limitation does not define the feature to be executed separate from the documentation. Saunders’ customized tutorials describe software features and are dynamic in nature, that is the selection of the tutorial itself is dynamic because it happens based on user data, and the way the user interacts with the tutorials in order to learn about the specific software features is dynamic since the user interacts with the tutorial in a dynamic/interactive manner. Therefore, Saunders anticipates the independent claims.

Regarding Applicant arguments with regard to the claim rejections under 35 USC 103, please refer to the response to arguments in relation to claim 1 above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144